DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentner et al. (US Publication 2014/0014758).
In regards to claim(s) 1-20, Gentner et al. discloses the claimed limitations including a seat belt pretensioner (16) for use in a seat belt pretensioning retractor assembly (10), the seat belt pretensioner comprising:
a pretensioner tube (20) in fluid communication with a gas generator;
a driving element (22) with a piston (e.g. 60; alternatively, as the piston does not require a specific shape or structure the end of the driving element closest to the generator may be considered a piston) disposed inside the pretensioner tube, the driving element adapted to travel within the pretensioner tube toward a sprocket (24) in a housing (26) upon an actuation of the gas generator (18) to produce an actuation gas into an actuation volume bounded by the piston and the gas generator inside the pretensioner tube (Reference is made to Figures 1 and 3);
the driving element in the form of a flexible elongated rod having a distal end portion disposed toward the sprocket and a proximal end portion disposed opposite the distal end portion, the driving element configured to extend in a longitudinal direction from the proximal end portion to the distal end portion (Reference is made to Figures); and
at least a portion of an outer surface of the elongated rod spaced from an inside surface of the pretensioner tube defining at least one clearance space (Reference is made to Figures 4-12, 15-19 and 21-26);
wherein the elongated rod is configured to deform by compression between the proximal end portion and the distal end portion and fill in at least a portion of the at least one clearance space in an event that a gas pressure from the gas generator is applied to the piston when the sprocket is engaged with the elongated rod causing an overpressure condition in the actuation volume and the actuation volume expands due to deformation of the elongated rod thereby reducing the gas pressure within the actuation volume to relieve the overpressure condition (Reference is made to Paragraphs 0013-0021);
wherein the reduced gas pressure within the actuation volume is configured to prevent a structure of the pretensioner tube from bursting (Examiner notes that this limitation does not require the tube to burst);
wherein the portion of the outer surface of the elongated rod is formed having at least one recess for defining the clearance space (Reference is made to Figures 4-12, 15-19 and 21-26);
wherein a recessed portion defining the recess extends generally in the longitudinal direction along the outer surface on a first side of the elongated rod (Reference is made to Figures 8, 10-11, 16-19, 21-23 and 26);
wherein a recessed section extends along the outer surface in the longitudinal direction on a second side opposite the recessed portion (Reference is made to Figures 8, 10-11, 16-19, 21-23 and 26);
wherein the portion of the outer surface of the elongated rod is formed having at least one annular groove having a radial depth for defining the clearance space (Reference is made to Figures 4-12, 15-19, 21-24 and 26);
wherein the at least one annular groove is disposed at the proximal end portion of the elongated rod (Reference is made to Figures 4-12, 15-19, 21-24 and 26);
wherein the two or more annular grooves spaced along the longitudinal direction are disposed generally in an entire length of the elongated rod (Reference is made to Figures 16-17);
wherein the portion of the outer surface of the elongated rod is formed having at least one longitudinal groove by extending along the longitudinal direction for defining the clearance space (Reference is made to Figures 8, 10-11, 16-19, 21-23 and 26);
wherein the two or more longitudinal grooves are equally spaced along a circumferential direction of the elongated rod (Reference is made to Figures 16-19);
wherein the elongated rod further includes a distal-most end having a chamfer disposed on a first side of the elongated rod and tapering inwardly along a length of the distal-most end in the longitudinal direction (Reference is made to Figures 4-12, 15-16, 18-19 and 26);
wherein in the overpressure condition, the expandable piston is operable to retain a high seal pressure as well as maintain the gas pressure within the actuation volume (Reference is made to Paragraph 0021 and 0049-0050);
wherein the driving element is made from a polymer material (Reference is made to Paragraph 0045);
wherein in the overpressure condition, a size of the actuation volume is increased by at least 15 percent (Reference is made to Figures 1 and 3 and Paragraphs 0028-0033; Examiner notes that the length of the transmitting element to the tensioner tube would provide for well over the recited 15 percent increase in area on the scale of several times the original area, again Reference is made to at least Figure 3);
wherein the increased size of the actuation volume reduces the gas pressure within the actuation volume to relieve the overpressure condition;
wherein the reduced gas pressure within the actuation volume is configured to prevent a structure of the pretensioner tube from bursting; and,
 wherein the size of the actuation volume is increased due to the deformation of the elongated rod and the piston, and a traveled distance of the elongated rod in the overpressure condition (Reference is made to Figures 1 and 3 and Paragraphs 0028-0033).
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
The arguments appear to characterize the expansion of the actuation volume in an overpressure condition of the instant application as solely a result of deformation/compression of the elongated rod member in a longitudinal direction of the rod member.  Examiner disagrees with the assertions as the specification appears to disclose a broader interpretation/scope of the claim limitations.
According to the specification (Reference is made to at least Paragraphs 0009-0011), an overpressure condition is considered to occur at or after the time of ignition when gas pressure is applied to the piston AND when the sprocket is engaged with the elongated rod.  Additionally, according to the specification the expansion/increase in the size of the actuation volume takes into consideration not only expansion due to deformation/compression of the elongated rod, but it ALSO takes into account any distance traveled by the elongated rod AS WELL AS any clearance space into which the gas pressure may expand (Reference is made to Paragraphs 0009-0011).  The state of the sprocket is asserted as being locked, however according to Paragraph 0009 the sprocket state may be anything from locked to not rotating in a desired manner.  Examiner notes that the breadth of scope for the state of the sprocket appears to include anything from completely locked to requiring just slightly more effort to rotate than a completely ideal free wheel condition.
Examiner further notes that the overpressure condition (which occurs during the tensioning operation) may be considered to be over (upon completion of the tensioning operation) by the time force-limiting occurs; otherwise the prior art’s elongated member would not be able to be pushed back so easily against a pressure within the tube (Reference is made to Paragraphs 0003-0004).
Given the scope for the point at which the overpressure condition may be considered to occur AND the considerations for the factors considered to increase the actuation volume AND that the remarks rely on a process which occurs after the tensioning operation has been completed, examiner maintains the rejection is proper.

Regarding the assertions made to the structure of Gentner et al., the reference discloses a flexible elongated rod designed to be pressure resistant in the longitudinal direction NOT incompressible.
Furthermore, the limitations require “the elongated rod is configured to deform by compression between the proximal end portion and the distal end portion and fill in at least a portion of the at least one clearance space…and the actuation volume expands due to deformation (in part, but not solely due to deformation; Reference is made to page 6 above) of the elongated rod”.  As can be seen from the limitations, the deformation(s) is not required to be in only the longitudinal direction of the rod.
Gentner et al. clearly discloses longitudinal deformation (Reference is made to Paragraphs 0009 and 0040), radial deformation (Reference is made to Paragraphs 0013 and 0042) as well as bending deformations, all of which would cause portions of the elongated member to fill in at least a portion of the at least one clearance space(s). 
Gentner et al. also discloses over-molding a softer material or a flexible material (i.e. with increased compressibility) over an inner core which provides for sufficient compressive stiffness, for instance by a two-component injection molded plastic materials (Reference is made to Paragraphs 0044-0045).  The application discloses the elongated rod made from a deformable polymer material such as a thermoplastic material (Reference is made to Paragraph 0046).  Examiner notes that thermoplastics are defined as plastic polymer materials that can become moldable or pliable at a particular temperature (e.g. during injection molding).  Since the materials of the elongated members may be considered substantially similar, unsubstantiated remarks, asserting that the similar structures are not capable of similar functionality or that they do not have similar material related properties (i.e. compressibility), are not found persuasive.

Regarding the citation of Paragraphs 0013-0021, they disclose a variety of manners in which the elongated rod may be formed and deformed.  There is no requirement for mapping of each and every line of the claims.  Additionally, the last paragraph of claim 1 is directed to functional language (“configured to”), intended use language (“in an event”, “expands due to deformation”) and situational/conditional language (“when the sprocket is engaged”, “causing an overpressure condition”) recitations which are a result of the previously defined and indicated structure(s) interacting/operating and cannot be labeled as simply as matching elements (i.e. fastener x to bolt y).  Furthermore, examiner states “Reference is made to”, to indicate a portion of the prior art found useful in correlating the claim limitations thereto; however, the entire prior art reference may be considered relevant.  Examiner maintains the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616